FORET, Judge.
Defendant, Hiram Mathis, 28 years old, was charged by bill of information with simple burglary, a violation of La.R.S. 14:62, and theft over $500, a violation of La.R.S. 14:67. Defendant pleaded not guilty originally but, on November 6, 1987, entered a guilty plea pursuant to a plea bargain. The State recommended that whatever sentence imposed on count two, the theft charge, be made concurrent with the sentence imposed on count one. On January 27, 1988, defendant was sentenced to five years on each count, sentences to run concurrently. Defendant’s two assignments of error deal solely with his sentence.
ASSIGNMENTS OF ERROR NO. 1 & 2
Defendant contends that the trial court erred by imposing an excessive sentence and by failing to properly follow the sentencing guidelines required by La.C.Cr.P. art. 894.1.
The trial court imposed a sentence well within its discretion and, based on his reasons for sentencing, followed the guidelines of C.Cr.P. art. 894.1 very admirably.
Accordingly, defendant's conviction and sentences are affirmed.
AFFIRMED.
KNOLL, J., concurs in the results.